Citation Nr: 0725918	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had 20 years of active service from August 1980 
to August 2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO denied entitlement to service connection 
for PTSD and entitlement to a TDIU.

In June 2006, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  The transcript reflects 
that the veteran raised a new claim of entitlement to an 
increased rating for the service-connected depressive 
disorder, currently rated as 10 percent disabling.  The 
matter is referred to the RO for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the veteran's video conference hearing before the 
undersigned Veterans Law Judge on June 29, 2006, the veteran 
requested to withdraw from appellate status the issue of 
entitlement to service connection for PTSD; this request was 
made prior to the promulgation of a decision in the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran of the issue of entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issue of 
entitlement to service connection for PTSD; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction and the issue of service 
connection for PTSD is dismissed.


ORDER

The issue on appeal of service connection for PTSD is 
dismissed.


REMAND

The veteran seeks a TDIU.  Service connection is currently in 
effect for right shoulder impingement syndrome with 
degenerative changes (rated 20 percent); residuals of a left 
hand injury (rated 10 percent), residuals of right knee and 
left knee meniscal tears (rated 10 percent each); 
degenerative arthritis of the right ankle and the left ankle 
(rated 10 percent each), degenerative joint disease of the 
cervical spine (rated 10 percent), rhinitis with recurrent 
sinusitis (rated 10 percent), depressive disorder (rated 10 
percent).  Service connection is also in effect for residuals 
of a fracture of the ring and little fingers of the right 
hand; chronic bronchitis, supraventricular tachycardia, and 
skin rash on the back and chest, all rated as noncompensable.

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from a common etiology or from a single accident 
are considered one disability.  Id.  In addition, 
disabilities of one or both upper extremities, or one or both 
lower extremities, including the bilateral factor, are 
considered one disability under this section.  Id.

The veteran does not meet the percentage requirements for a 
TDIU award, on a schedular basis, because although his 
combined rating is 70 percent, none of his 13 different 
service-connected disabilities are independently rated at 40 
percent or higher.  See   38 C.F.R. § 4.16(a).  Likewise, 
combining the disabilities of the upper and/or lower 
extremities into one upper and/or lower disability does not 
provide a rating of 40 percent.   See 38 C.F.R. § 4.25 (Four 
10 percent ratings, when combined under 38 C.F.R. § 4.25 do 
not equal 40 percent).  Extra-schedular consideration may be 
warranted, however, where the veteran does not meet the 
percentage requirements, if he is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b) 
(2006).

Where the veteran does not meet the percentage requirements 
for a total rating set out in 38 C.F.R. § 4.16(a), the Board 
lacks the authority to grant a total rating in the first 
instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In 
such a case VA must refer the matter to VA's Compensation and 
Pension (C&P) Director for initial consideration under the 
provisions of 38 C.F.R. § 4.16(b).  Id. Referral is required 
where there is a plausible basis for concluding that the 
veteran is unable to secure and follow a gainful occupation.  
Id. at 9.

The veteran was examined by VA in August 2005, in conjunction 
with his claim of service connection for PTSD.  Although this 
examination report addresses the veteran's employment history 
to some extent, the examination was not conducted for the 
purposes of determining the veteran's employability.  
Moreover, the veteran has since withdrawn the claim of 
service connection for PTSD; and, asserts that his service-
connected depression should be rated much higher than 10 
percent.  

Notably, the veteran's other 12 service-connected 
disabilities include extensive physical impairment, as 
follows:  right shoulder impingement syndrome with 
degenerative changes; residuals of a left hand injury; 
residuals of right knee and left knee meniscal tears; 
degenerative arthritis of the right ankle and the left ankle; 
degenerative joint disease of the cervical spine; rhinitis 
with recurrent sinusitis; residuals of a fracture of the ring 
and little fingers of the right hand; chronic bronchitis, 
supraventricular tachycardia; and skin rash on the back and 
chest.

In light of the numerous physical service-connected 
disabilities, coupled with the service-connected depression, 
which the veteran asserts is underrated, a determination must 
be made as to the veteran's employability.  

A medical opinion based upon examination of the veteran and 
consideration of his documented medical history and 
assertions is warranted.  The examiner should specifically 
address whether the veteran's service-connected depression 
and/or his service-connected physical disabilities render him 
unemployable.  

If the examiner determines that the veteran is unemployable 
due to service-connected disabilities, and the disability 
ratings do not meet the scheduler criteria for 
unemployability under 38 C.F.R. § 4.16, then the case should 
be referred to the Director of Compensation & Pension 
Services for extraschedular consideration.  

Additionally, according to the veteran's hearing testimony, 
it appears that the veteran receives benefits from the Social 
Security Administration (SSA).  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  VA must seek to obtain SSA records if they are put 
on notice of the existence of such.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran including 
any medical records that Social Security 
has regarding the veteran.  These records 
should be associated with the claims 
file.

2.  Schedule the veteran for appropriate 
examinations to determine the nature and 
extent of his service-connected 
disabilities, focusing primarily on 
whether his service-connected 
disabilities are so severe as to preclude 
substantially gainful employment.  The 
claims folder must be made available to 
the examiners in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiners should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (a 50 percent probability or higher) 
that the veteran's service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation.  

3.  Submit the issue of entitlement to a 
total disability rating based on 
individual unemployability (TDIU) to the 
Director of the VA Compensation and 
Pension Service for consideration of a 
TDIU on an extraschedular basis.

4.  Then, readjudicate the veteran's claim 
of entitlement to a TDIU.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


